Citation Nr: 1215350	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-35 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The current low back disability did not have its onset in service or arthritis within one year thereafter, and the most persuasive and credible evidence shows that the Veteran's low back disability is not causally or etiologically related to active military service.


CONCLUSION OF LAW

A low back disability was not incurred in active service and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in October 2008 with regard to the Veteran's claim for service connection.  The letter addressed all of the notice requirements and was sent prior to the initial unfavorable decision by the AOJ in March 2009.  

The duty to assist the appellant also has been satisfied in this case.  The service treatment records and VA treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The RO obtained updated VA treatment records in accordance with the September 2010 Board remand.  Therefore, VA complied with the September 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The September 2010 remand also directed that VA provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, to obtain identified private treatment records from Dr. B.  The Veteran was sent a notification letter in September 2010 along with VA forms 21-4142 for any health care providers that may have treated him in the past.  However, in an October 2011 statement, the Veteran explained that he did not know where to get Dr. B.'s records and did not submit an authorization form.  Nonetheless, in the December 2011 informal hearing presentation, the Veteran's representative requested that the Veteran's case be remanded to obtain records from a Research Hospital where the Veteran received medical treatment for his back.  The Board remanded the Veteran's case again in January 2012 to send the Veteran VA Forms 21-4142 so that VA may request the identified records on his behalf.  The Veteran was sent another letter in January 2012 along with the VA Forms 21-4142.  The Veteran did not submit any form with respect to the Research Hospital or any other private facility and did not respond to the January 2012 letter.  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  Accordingly, the Board finds that a remand to secure any additional records is not required and VA complied with the September 2010 and January 2012 Board remands.  See Stegall, id.

Furthermore, the Veteran was afforded a VA examination in November 2010 with respect to his claim for service connection for a low back disability.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate.  The VA opinion was predicated on a review of the records in the claims file as well as on a physical examination of the Veteran.  The examiner also provided sound reasoning for the stated nexus opinion relying and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that the examiner did not provide a nexus opinion in terms of probability as requested by the September 2010 remand.  However, the examiner opined that the Veteran's back disorder was a direct result of the fall which he took at home in the year 2000 and he did not think the Veteran's current back problems "are in any way related to the 1956 slip and fall in the Air Force."  The Board finds that the opinion is adequate as the examiner provided an unequivocal opinion as to the etiology of the Veteran's current disability.  In addition, the Board acknowledges that the November 2010 examination report did not indicate whether the claims file was reviewed.  However, in an addendum to the report, the examiner explained that the claims file was in fact reviewed.  Therefore, the Board finds that the examination and opinion are adequate and the September 2010 remand directive has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disability.  

The Veteran contends that his current low back disability is related to his period of active service.  In a January 2009 statement, the Veteran explained that he was going through Baker School and had KP duty.  They were washing dishes and someone spilled water on the floor.  He did not notice the water on the floor and attempted to walk through it and he slipped and fell on his back.  He stated that he felt that this fall injured his back and he continued to have back problems.  

The record shows that the service treatment records are fire-related and, therefore, are incomplete.  See January 2009 3101 response.  When a Veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 5107(b)) are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, all available service treatment records are associated with the claims file.  The records do show that an x-ray was taken of the Veteran's lumbar spine - indicating that the Veteran likely had an injury during service.  However, the February 1956 radiographic report shows that there were no significant abnormalities of the Veteran's lumbar spine.  In addition, the August 1959 separation report of medical examination shows that the Veteran's spine was clinically evaluated as normal and the report of examination is absent for any documentation or notations related to the Veteran's spine or back.  

The first objective evidence of any back problems is located in VA treatment records dated in the 2000s, more than 40 years after the Veteran's separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Indeed, the Veteran himself reported that he injured himself in 2000 and underwent a lumbar fusion.  Although, the Veteran has stated that this was a re-injury of an already existing low back disability.  The VA treatment records continue to show complaints of low back pain since the 2001 surgery.

The Veteran was afforded a VA examination in November 2010.  As indicated by the addendum to the examination report, the examiner reviewed the claims file.  The examiner noted that the Veteran reported that while working at KP during active service, he slipped on a wet floor and fell, injuring his back.  His active duty medical records make no reference to back problems other than for a single x-ray report of the lower back dated in February 1956.  The examiner stated ". . . this is all we have regarding back problems in the active duty medical records."  In any event, the Veteran sated that he was seen by the Air Force physician, treated with physical therapy, and returned to full duty.  He completed his enlistment and received an honorable discharge September 14, 1959.  His separation physical makes no reference to back problems.  The Veteran stated that after leaving the service, he continued to have problems with his lower back, and then in the year 2000, he slipped at home and fell, reinjuring the back.  This led to a lumbar laminectomy and fusion at Research Hospital in 2001.  The Veteran stated that the operation did not significantly help him and he was still being followed by his private physician.  The examiner listed an impression of postoperative lumbar laminectomy and diskectomy.  The examiner noted that the Veteran had a single episode of low back pain in 1956 while he was in the Air Force; however, there were no records to indicate that the Veteran had any further back problems throughout the remainder of his enlistment.  The examiner opined that ". . . the symptoms that the Veteran is currently having are a direct result of the fall which he took at home in the year 2000, which necessitated the lumbar laminectomy and fusion."  The examiner did not think that the current back problems are in any way related to the 1956 slip and fall in the Air Force.  

In reviewing the aforementioned evidence of record, the Board finds that the most competent and persuasive evidence weighs against finding that any current low back disability had its onset or was incurred in active service.  The Board does not dispute that the Veteran had an injury to his back during active service.  However, the x-ray report of the spine shows that there were no significant abnormalities of the lumbar spine and the August 1959 separation report of medical examination shows that the Veteran's spine was clinically evaluated as normal.  Indeed, there is no objective evidence of a low back disability until 2000, when the Veteran suffered a post-service injury many years after separation from active service.  In addition, the Board finds that the VA examiner's opinion is the most persuasive evidence of record with respect to the etiology of the Veteran's current low back disability because the examiner reviewed the claims file, considered the Veteran's statements, and provided an opinion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  Therefore, the Board finds that service connection is not warranted for a low back disability.

In making the above determination, the Board recognizes the Veteran's statements that his low back disability began during active service.  The Veteran is competent to describe his symptoms during service and his experiences.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

However, here, the Board finds that the Veteran is not credible with respect to his statements that he has had a chronic low back disability since his in-service injury.  Indeed, the February 1956 x-ray report (following his injury) does not reveal any diagnosis with respect to the lumbar spine and noted that there were no significant abnormalities.  In addition, the separation report of medical examination shows that the Veteran's spine was clinically evaluated as normal.  While the report of medical examination noted other problems that the Veteran had including hemorrhoids over the past 4 years, nightmares, and diminished hearing acuity, the report is absent for any notations related to the Veteran's spine or back.  Thus, the Board finds that the Veteran's assertions are not supported by the documentary evidence of record.  His allegations are not credible because they are inconsistent with other evidence of record, particularly the record contemporaneous with service.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that 'definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.').  Specifically, the Board does not find it reasonable that the Veteran would report other problems on his separation examination report, but would not mention chronic pain of the lumbar spine.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Furthermore, there is no evidence of any treatment for the spine until after he suffered a post-service injury in 2000, approximately 40 years after separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Accordingly, because of the inconsistencies in his statements as well as the lack of any chronic back symptoms or disability during service, the Board does not find the Veteran's statements that he had chronic back symptoms since his in-service injury to be credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ('The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . .'), citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' 'inconsistent affidavits' and 'expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago'); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which was inconsistent with prior written statements).  Therefore, service connection on the basis of continuity of symptomatology is denied.

In this case, the only evidence relating the Veteran's current low back disability to active service is the Veteran's own statements.  Although the Veteran is competent to provide statements regarding symptoms, he is not competent to provide an opinion as to the etiology of his low back disorder.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

However, a low back disability is not a condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board cannot assign any significant weight to the lay assertions about a diagnosis or etiology of a low back disability.  Furthermore, the Board finds that the VA examiner's opinion is more persuasive than the Veteran's statements.  The November 2010 VA examiner conducted a physical examination of the Veteran, reviewed the entire claims file and medical history of the Veteran, and provided a nexus opinion with a supporting rationale.  The examiner specifically addressed the Veteran's contentions and still provided a negative nexus opinion.  Thus, the Board finds that the VA examiner's opinion as more persuasive than the statements of the Veteran with respect to the etiology of the Veteran's current low back disability.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

For the reasons stated above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Consequently, the benefit sought on appeal must be denied.

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See         38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, there is no evidence of arthritis to a compensable degree within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


